Name: Council Regulation (EEC) No 920/83 of 18 April 1983 fixing the basic and buying-in prices for apples for June 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/2 Official Journal of the European Communities 21 . 4. 83 COUNCIL REGULATION (EEC) No 920/83 of 18 April 1983 fixing the basic and buying-in prices for apples for June 1983 HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Articles 16 and 35 thereof, Having regard to the proposal from the Commission, Whereas, under Article 16 of Regulation (EEC) No 1035/72, basic and buying-in prices were fixed for apples other than cider apples for the marketing year 1 August 1982 to 31 May 1983 ; Whereas, at present, stocks of apples are considerably larger than in the 1979/80 and 1980/81 marketing years, when basic and buying-in prices were fixed for June ; whereas, consequently, considerable quantities of apples are likely to be withdrawn from the market before the end of May 1 983 ; whereas, in order to remedy this situation, a basic price and a buying-in price should similarly be fixed for June 1983 , Article 1 1 . For June 1 983, the basic and buying-in prices for apples other than cider apples, expressed in ECU per 100 kilograms net, shall be as follows :  basic price : 30,86  buying-in price : 15,68 . 2. The prices specified in paragraph 1 relate to apples of the Golden Delicious variety, quality Class I, size 70 mm or more, packaged. Article 2 The prices quoted in Article 1 ( 1 ) shall not include the cost of packaging. Article 3 This Regulation shall enter into force on 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 April 1983 . For the Council The President I. KIECHLE (') OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 190, 1 . 7. 1982, p. 7.